Case 1:14-cv-14176-ADB Document 671 Filed 08/22/19 Page 1 of 17

Yale Law School

ISSA KOHLER-HAUSMANN - Associate Professor of Law

August 20, 2019

Judical Clerks of Honorable Allison Burroughs
United States District Court

District of Massachusetts

John Joseph Moakley U.S. Courthouse

1 Courthouse Way, Suite 2300

Boston, Massachusetts 02210

Dear Judicial Clerks of Honorable Allison Burroughs,

I write to share a law review article that addresses some of the confusion in the statistical expert
reports submitted in the case SFFA v. Harvard. The article does not advocate for one side or
another. Rather, it points out important logical facts essential to interpreting the meaning of the
statistical evidence offered by both experts. Despite the length and apparent complexity of the
plaintiffs’ and defendant’s expert reports, there are some very basic issues that neither side seems
to advise the Court about regarding what these quantitative analyses could possible mean.

I am writing you because I wanted to be sure it was proper for me to share this article directly
with the Judge.

The article is forthcoming in the Northwestern Law Review Online, but it can currently be found
on SSRN here:
https://papers.ssrn.com/sol3/papers.cfm?abstract_id=3439087.

 

If it is proper to share with Judge Burroughs, I have included a copy.

Thank you for your time,

dy b——

1
P.O. BOX 208215, NEW HAVEN, CONNECTICUT 06520-8215 - TELEPHONE 203 436-3530 - FACSIMILE 203 432-4570

COURIER ADDRESS 127 WALL STREET, NEW HAVEN, CT 06511 - EMAIL ISSA.KOHLER-HAUSMANN @YALE.EDU
Case 1:14-cv-14176-ADB Document 671 Filed 08/22/19 Page 2 of 17

Issa Kohler-Hausmann*

What’s the Point of Parity? Harvard, Groupness, and the Equal Protection
Clause

* Associate Professor Law & Sociology, Yale University. I am very grateful to Moritz Hardt, Sharad Goel,
Gideon Yaffe, Elise C. Boddie, Lily Hu, Josh Cohen, and Robert Post for generous and helpful feedback. A
special thanks to Arjun Mody for excellence and patient RA work over the past year.
Case 1:14-cv-14176-ADB Document 671 Filed 08/22/19 Page 3 of 17

Two Readings of Students for Fair Admissions, Inc. (SFFA) v. Harvard

There are two readings of the case Students for Fair Admissions, Inc. (SFFA) v. Harvard, a
challenge to the undergraduate admissions practices at (you guessed it) Harvard currently
pending in a federal court in Massachusetts. Reading One proceeds from the premise that the
case was brought with the express purposes of dismantling affirmative action in higher education
and beyond, and that any victory for the plaintiffs will have that effect.’ On Reading One, the
real target of the case is affirmative action for African American and Hispanic applicants, and
alleging discrimination against Asian applicants is a politically and legally clever means to
achieve that end because the wide variety of people classified under the racial category “Asian”
have also been discriminated against in this nation in many forms since the founding.” Reading
Two proceeds from the premise that, although the political actors behind the case have long
targeted affirmative action in general, the case raises real and serious issues about admissions
practices that stereotype Asian applicants and discriminate against them in the form of limiting
their enrollment at Harvard by appealing to “personal” characteristics of applicants at the
expense of academic qualifications. On Reading Two, the real aim of the case is to remedy the
artificial suppression of Asian enrollment vis-a-vis white applicants, and there is a road to
victory for the plaintiffs whereby the Asian enrollment would i increase, but affirmative action for
African American and Hispanic applicants would be unaffected.?

The problem is that Reading Two is foreclosed under the plaintiff's theory of what makes
something discrimination. SFFA’s expert reports propose that evidence showing that applicants
grouped by designated racial affiliation with similar observable credentials face different
probability of admission is evidence of discrimination. Probing the limits of the plaintiffs’
substantive theory of discrimination brings into relief what I think is a missing piece in most

 

’ ASIANS ARE BEING USED TO MAKE THE CASE AGAINST AFFIRMATIVE ACTION. AGAIN. Vox,
https://www.vox.com/2018/3/28/1703 1460/affirmative-action-asian-discrimination-admissions (last visited Jun 26,
2019); THE TRUE MISSION OF THE LAWSUIT AGAINST HARVARD - THE BOSTON GLOBE BOSTONGLOBE.COM,
https://www. bostonglobe.com/opinion/2018/06/25/the-true-mission-lawsuit-against-
harvard/SESyvmBDmCxDvkbldsxcrO/story.html (last visited Jun 27, 2019)

? See, e.g., Takao Ozawa v. United States, 260 U.S. 178, 195-96 (1922) (interpreting the first naturalization act of
1790 limiting citizenship to “free white persons” and holding that although it was adopted at the time “it was
employed by them for the sole purpose of excluding the black or African race and the Indians then inhabiting this
country,” it should be interpreted to mean that “only free white persons shall be included,” and therefore the “the
brown or yellow races of Asia” are necessarily ineligible for citizenship.); United States v. Bhagat Singh Thind, 261
U.S. 204, 209-10 (1923) (holding that the racial designation “white” in naturalization statute was in fact a “popular”
not “scientific” meaning of the word, which “for the practical purposes of the statute, must be applied to a group of
living persons wow possessing in common the requisite characteristics, not to groups of persons who are supposed to
be or really are descended from some remote, common ancestor, but who, whether they both resemble him to a
greater or less extent, have, at any rate, ceased altogether to resemble one another,” in an action by the government
to cancel the citizenship of someone of “high-caste Hindu stock, born in Punjab, one of the extreme northwestern
districts of India, and classified by certain scientific authorities as of the Caucasian or Aryan race.”).

3 Jeannie Suk Gersen, Anti-Asian Bias, Not Affirmative Action, Is on Trial in the Harvard Case, Oct. 11, 2018,
https://www-newyorker.com/news/our-columnists/anti-asian-bias-not-affirmative-action-is-on-trial-in-the-harvard-
case (last visited Jun 25, 2019); WHAT STATISTICS CAN’T TELL Us IN THE FIGHT OVER AFFIRMATIVE ACTION AT
HARVARD BOSTON REVIEW, http://bostonreview.net/law-justice/andrew-gelman-sharad-goel-daniel-e-ho-what-
statistics-cant-tell-us-fight-over (last visited Jun 25, 2019)
Case 1:14-cv-14176-ADB Document 671 Filed 08/22/19 Page 4 of 17

legal and social scientific concepts of discrimination. That same piece has been missing from the
decades-old debate about how to give content to the Equal Protection Clause. This case also
illustrates why missing that piece creates as incoherent legal doctrine, especially in the area of
affirmative action. This essay will not take a position on whether there is or is not racial
discrimination in the Harvard admissions process. Rather, it will put forward what—by my
lights—would be necessary to address that question coherently.

My conceptual points can be summarized fairly succinctly and abstractly as follows. Many
approaches in law and social science define racial discrimination as the dissimilar treatment of
persons in different racial groups who are similarly situated, at least with respect to variables
rationally relevant to the domain in question. The evidentiary logic of plaintiffs SFFA’s
statistical evidence track that definition. Plaintiffs proffer substantial evidence that such a
principle is violated with respect to Asian vis-a-vis white applicants. But they proffer even more
dramatic evidence that it is violated between Asian vis-a-vis Black and Hispanic applicants
(which is the highlight of the plaintiffs’ expert reports), and indeed between white vis-a-vis
Black and Hispanic applicants. Therefore, if one wants to find a way to purse Reading Two in
this case, one must reject the plaintiff's operationalization of equal protection as dissimilar odds
of admission conditional on similar formal credentials. Furthermore, there is no good normative
reason to adopt that principle as what equal protection demands in the context of higher
education admissions (nor, indeed, in many other contexts). This principle will be violated
almost anytime groups sit in some relation of material and social inequality to each other. In fact,
I will argue that embracing this principle would render both the Supreme Court’s line of cases
allowing universities to value racial diversity and its entire graded scrutiny scale incoherent.

I propose that, prior to debating the content of a substantive principle of nondiscrimination/equal
protection with respect to a particular form of groupness, we must first define what constitutes
that form of social grouping. Only then can we ask: Given this is what the category is, what are
fair or just ways of making decisions in this domain, what goals and interests ought to be
recognized as legitimate, and are the currently employed means narrowly tailored in the right
way? A relation of equality and fairness proposed by a principle of ‘nondiscrimination’ or ‘equal
protection’ is only valid in light of what makes the social grouping what-it-is under current
conditions.

In search of content for equal protection: SFFA’s proposal of conditional statistical parity

As has been long recognized, the Fourteenth Amendment’s commands that no state shall “deny
to any person within its jurisdiction the equal protection of the laws” is, like any other statement
of formal equality, incapable of being applied without an independent principle that gives
normative content to the equality demand.‘ The logic of the plaintiffs’ statistical evidence

 

* Owen M. Fiss, Groups and the Equal Protection Clause, 5 Phil. & Pub. Aff. 107, 107-08 (1976); “The concept of
‘discrimination,’ like the phrase ‘equal protection of the laws,’ is susceptible of varying interpretations...” Regents
of Univ. of California v. Bakke, 438 U.S. 265, 284 (1978). The entire “equality of what” debate in egalitarianism is
about this same issue. See, e.g., G.A. Cohen, Equality of What? On Welfare, Goods and Capabilities, 56 LOUVAIN
Econ. REV. 357, 357 (1990); Ronald Dworkin, What Is Equality? Part 1: Equality of Welfare, 10 PHIL. & PUB. AFF.
185, 185 (1981); Ronald Dworkin, What Is Equality? Part 2: Equality of Resources, 10 PHIL. & PUB. AFF. 283, 283
(1981); Amartya Sen, Equality of What?, in EQUAL FREEDOM: SELECTED TANNER LECTURES ON HUMAN VALUES
Case 1:14-cv-14176-ADB Document 671 Filed 08/22/19 Page 5 of 17

proposes one way to give content to this principle that I will call (borrowing form computer
scientists) conditional statistical parity.”

It is helpful to have a formalization of what conditional statistical parity means in the context of
Harvard admission, so consider the following: The university must identify all things that it says
it values in applicants. Let’s call these valued credentials the Xs. The plaintiffs propose that
‘discrimination’ is defined by a lack of statistical parity in admission probability conditional on
having the same valued credentials between racial groups:

P(A=1|X=x, G=b) # P(A=1|X=x, G=w).

Meaning, this principle is violated when the probability of acceptance, P(A=1), is not equal
between racial groups (taken on discrete values of variable G labeled as b or w), conditional on

having the same value for all variables rationally related to goals of the institution in question
(the Xs).

It is hardly surprising that litigants would proffer this definition given some of the Supreme
Court’s elaborations of the Equal Protection Clause over the years such as, “[t]he Equal
Protection Clause . . . is essentially a direction that all persons similarly situated should be
treated alike.”® The Court has also put forward similar evidentiary requirements for equal
protection claims in other contexts, such as requiring defendants alleging selective enforcement
to come forward with evidence that people “similarly situated” with respect to rationally relevant
enforcement criteria who differ only by race were treated differently by law enforcement.’
Furthermore, some Justices in other affirmative action cases have discussed statistical facts about
admissions in such a way that suggests at least those Justices endorse this operationalization of
equal protection.®

The plaintiffs’ expert report is organized around the definition of discrimination as conditional
statistical parity between racial groups. There is a dizzying amount of data and ways of analyzing

 

307, 307 (Stephen Darwall ed., 1995). And for a brilliant critique of the terms in which this debate are framed, see
Elizabeth 8. Anderson, What Is the Point of Equality?, 109 ETHICS 287, 287 (1999).

5 Cynthia Dwork et al., Fairness Through Awareness, ARXIV:1104.3913 [Cs] (2011), http://arxiv.org/abs/1 104.3913
(last visited Jun 18, 2019); Moritz Hardt et al., Equality of Opportunity in Supervised Learning, ARXIV:1610.02413
[cs] (2016), bttp://arxiv.org/abs/1610.02413 (last visited Jul 9, 2019); Sam Corbett-Davies & Sharad Goel, The
Measure and Mismeasure of Fairness: A Critical Review of Fair Machine Learning, ARXIV:1808.00023 [Cs] (2018),
http://arxiv.org/abs/1808.00023 (last visited Jul 22, 2019).

° City of Cleburne, v. Cleburne Living Ctr., Inc., 473 U.S. 432, 439 (1985).

7 Issa Kohler-Hausmann, Eddie Murphy and the Dangers of Counterfactual Causal Thinking About Detecting Racial
Discrimination, 113 NORTHWESTERN UNIVERSITY LAW REVIEW 1163-1228 (2019) (citing cases where similarly
situated test was applied).

® The discussing of dissimilar admission rates by race within given LSAT and GPA ranges by the dissent in Grutter
illustrate perfectly why litigants might take conditional statistical parity to capture the meaning of discrimination in
higher education admissions. Grutter v. Bollinger, 539 U.S. 306, 382-85 (2003) (JJ. Rehnquist, Scalia, Kennedy, and
Thomas) (citing evidence of “admission of less qualified underrepresented minorities in preference to [Petitioner
Grutter]” as evidence that “‘its alleged goal of ‘critical mass’ is simply a sham,” and calling the “tight correlation
between the percentage of applicants and admitted students of a given race,” evidence that the law school is
admitting students “based on the aspirational assumption that all applicants are equally qualified academically, and
therefore that the proportion of each group admitted should be the same as the proportion of that group in the
applicant pool.”
Case 1:14-cv-14176-ADB Document 671 Filed 08/22/19 Page 6 of 17

it in the 700-plus pages of expert reports in the case. Nonetheless, the plaintiffs’ approach to
adducing statistical evidence of discrimination comes down to a pretty straightforward exercise.”
First, they seek to show that Asian applicants to Harvard are, as a group, more qualified than
other applicants grouped by race at least on most observable characteristics.'° They mainly focus
on academic credentials, since Harvard is after all an elite academic institution, but they also
look at things like extracurricular activities, athletics, high school recommendations, and
“personal”! and “overall”! ratings from both the Harvard alumni interviewer and the
admissions staff.'? Second, they seek to show that the probability of admission differs between
racial groups conditional on having the same levels of other observable valued credentials.’

They also seek to show that Asian applicants have a lower probability of receiving a more
favorable “personal” or “overall” ratings form Harvard admissions staff, which in turn, affect the
probability of admission.’°

Table 3 presents a stylized example of the plaintiffs’ logic of proof. The table reflects the
average distribution between the four largest applicant racial-ethnic groups by academic decile.’®

 

° See Expert Report of Peter S. Arcidiacono at 17-20, Students for Fair Admissions, Inc. v. Harvard, No. 14-cv-
14176-ADB (D. Mass. June 15, 2018) [hereinafter Plaintiff Expert Report] (describing why the expert believes the
methods used, especially multinomial logistic regressions, are the correct way to detect discrimination). For example,
“[b]y controlling for test scores, one can show that group A was being held to a higher standard than group B, all
else equal.” /d. at 18. /

1° See, e.g., Plaintiff Expert Report, supra note ## at 26 (Figure 1.2), which shows the average SAT scores of
applicants and admits by racial groupings. The plaintiffs are clear that their evidence of discrimination is made by
comparing all pairings of “race” groups. See, e.g., Rebuttal Expert Report of Peter S. Arcidiacono at 20, Students for
Fair Admissions, Inc. v. Harvard, No. 14~cv-14176-ADB (D. Mass. June 15, 2018) [hereinafter Plaintiff Rebuttal
Report] (“Understanding Harvard’s use of race in evaluating domestic applicants involves distinctions drawn across
all four major racial groups in the applicant pool: Asian Americans, white, African Americans, and Hispanics.”).

'l While there is no single definition of the “personal” rating, it is a general assessment of “personal quality” and
includes such factors such as whether an individual will “contribute to the class, classroom, [or] roommate group,”
as well as “integrity, helpfulness, courage, [and] kindness.” Plaintiff Rebuttal Report, supra note ## at 14 1.8; see
also Harvard Expert Report, supra note ## at 20 (noting that among the “personal qualities” Harvard looks for are
“economic resources and family hardship, personal essays and interviews, artistic qualities, maturity and ability to
balance multiple commitments, and the degree of parental involvement . . . .”).

2 The “overall” rating “is a score that purports to reflect Harvard’s overall assessment of the applicant; it is not an
average of [the other ratings] but it takes them into account.” Plaintiff Expert Report, supra note ## at 4; see also
Harvard Expert Report, supra note ## at 26 (“Deposition testimony indicates that the overall rating (a) takes into
account the profile ratings but is not a formulaic summation or average of those ratings, and (b) can reflect other
aspects of an application that the reviewer considered but that are not captured in the profile ratings (including
race).”).

'3  g., Plaintiff Expert Report, supra note ## at 26, 33, 37, 41.

4 The simplest way of understanding the logic of this evidence is simply descriptive, such as the figure on Plaintiff
Expert Report Figure 1.2 at 30, but the same logic applies to more complex logistic models.

5 & g., Plaintiff Expert Report Section 3.4, supra note ## at 35-40; see also id. at 59 (“Receiving a 2 or better on
Harvard’s overall rating is especially important for an applicant’s chances of admission.”).

'6 The distributions were made by averaging the 2014-2019 admissions data from Table B.5.7, and then applying
those distributions to an applicant pool of 20,000, where roughly 2,000 students are admitted. Plaintiff Expert
Report, supra note ## at 120. These numbers roughly correlate with the total size of the applicant pool and admitted
class at Harvard. A similar table for the entire “baseline” dataset can be found in Table 5.1. Jd at 41; see also id. at2
(In conducting his analysis, the plaintiff's expert separated applicants into two groups: (1) the “baseline,” which was
all domestic, regular decision applicants except (a) recruited athletes, (b) legacies, (c) Dean’s or Director’s List
individuals, and (d) the children of Harvard faculty or staff, because these groups experience significantly higher
admit rates; and (2) the “expanded” set, which was simply all domestic applicants). This is the clearest example of
the plaintiff's proposed fairness selection rule: “[R]andomly drawing from the top academic index decile (in the
Case 1:14-cv-14176-ADB Document 671 Filed 08/22/19 Page 7 of 17

If Harvard exclusively valued academic credentials, saved money by dismissing its admissions
staff and just admitted the top decile, it would admit the racial-ethnic diversity shown in the
second to last row, as opposed to the average racial makeup of its admitted class shown in the
last row. The plaintiffs adduce tables like this, and more sophisticated statistical exercises like
multinomial logistic regression, to substantiate the claim that conditional statistical parity
between racial groups is violated.

 

 

 

 

 

 

 

 

Table 1
Applicant pool of 20,000
White Af Am Hispanic ‘Asian ‘Total

Top Decile 726 15 54 1,023 1,818
Bottom 9 8,012 2,366 2,710 5,095 18,182
Total 8,738 2,381 2,764 6,118 20,000

Admit class of 2,000
% of each
group if
admit just
top
academic
decile 36.30% 0.75% 2.70% 51.15%
Actual share
of admitted
class (5.3) 37.16% 15.81% 14.90% 24.86%

 

 

 

 

 

 

 

They repeat this logic with the personal ratings.'’ Table 2, taken directly form the plaintiffs’
expert report, shows the proportion of applicants in each academic decile who are given the
personal rankings in the top tier, broken down by different racial groups.

Table 2

 

baseline dataset) would cause Asian-American admits to more than double.” Plaintiff Rebuttal Report, supra note ##
at 13.

"’ See, e.g., Plaintiff Rebuttal Report, supra note ## at 22. (“[S]imilarly situated African-American applicants
receive much higher personal ratings than their Asian-American counterparts. African-American applicants in the
third-worst decile receive higher personal ratings than Asian-American applicants in the fop decile.”) (emphasis in
original).
Case 1:14-cv-14176-ADB Document 671 Filed 08/22/19 Page 8 of 17

SER: Share Recelving a Two or Higher on the Personal Rating and Alumni Interview Personal Rating by Race/Ethnicity and Academic Index
Soe Baseline Sample

 

Personal Alumni Personal
Academic Index African Asian African Asian
Decile Whites American Hispanic American Total Whites American Hispanic American Total

1 8.11% 9.49% 8.48% 8.01% 8.81% 26.33% 30.96% 26.29% 28.13% 28.25%

2 12.58% 15.75% 13.16% 12.91% 13.57% 33.72% 39.83% 33.42% 32.03% 34.89%

3 16.25% 23.35% 17.77% 13.46% 17.16% 39.77% 46.84% 38.59% 36.35% 40.06%

4 18.62% 28.95% 20.39% 14.24% 18.91% 44.27% 55.56% 43.86% 40.66% 44,64%

5 20.40% 33.89% 25.60% 15.69% 20.56% 48.43% 59.98% 50.32% 44.24% 48.28%

6 22.72% 35.04% 28.41% 16.46% 21.69% 51.84% 62.20% 54.50% 46.96% 51.18%

7 22.59% 40.00% 30.03% 18.11% 22.01% 54.08% 69.89% 56.90% 51.93% 54.07%

& 26.10% 39.57% 32.20% 17.93% 23.20% 58.20% 67.48% 62.44% 53.78% 6.77%

9 28.23% 40.31% 30.24% 20.87% 24.74% 62.20% 70.92% 62.89% 57 46% 60.18%

10 29.62% 46.97% 34.21% 22.20% 25.46% 64.98% 73.48% Ti05% 63.61% 64.49%

Average 21.29% 19.01% 18.69% 17.65% 19.52% 49.79% 42.79% 42.28% $6.21% | 48.09%

*Note that those who do not have an alumni interview are coded as not having received a 2 or higher on the alumni overall rating

Although they seek to show that conditional statistical parity is violated when comparing Asian
and white applicants, their most dramatic claims of violation are made when comparing Asian
and Black applicants:

Race plays a significant role in admissions decisions. Consider the example of an Asian-
American applicant who is male, is not disadvantaged, and has other characteristics that
result in a 25% chance of admission. Simply changing the race of the applicant to
white—and leaving all his other characteristics the same—would increase his chance
of admission to 36%. Changing his race to Hispanic (and leaving all other
characteristics the same) would increase his chance of admission to 77%. Changing his
race to African-American (again, leaving all other characteristics the same) would
increase his chance of admission to 95%.’

I have no idea what metaphysical or empirical meaning the proposition “simply changing the
race of the applicant” could have.'? But the above quote does have a clear statistical meaning,
which is simply that conditional on having some set of observable credentials, white, Hispanic,
and Black applicants have some [X, Y, and Z respectively] higher probability of admission
compared to Asian applicants.”°

 

'8 Plaintiff Expert Report, supra note ## at 3.

'9 See generally, Issa Kohler-Hausmann, Eddie Murphy and the Dangers of Counterfactual Causal Thinking About

Detecting Racial Discrimination, 113 Nw. U. L. Rev. 1163, 1205 (2019). In another bewildering statement of
counterfactual nonsense: “Absent racial preferences, African-American applicants would be treated as white
applicants. ” Plaintiff Rebuttal Report, supra note ## at 47.

See, e.g., Plaintiff Rebuttal Report, supra note ## at 46. (“Professor Card’s own models show that racial
preferences are responsible for tripling the number of African-American admits and doubling the number of
Hispanic admits.”). Here, and in many other places, the plaintiffs’ expert describes statistical relation that obtains
between numbers in a data set as either an obvious instantiation of either subjective mental states (i.e. “preferences”)
or psychological causal relations (i.e. “racial bias’).
Case 1:14-cv-14176-ADB Document 671 Filed 08/22/19 Page 9 of 17

Harvard’s defense expert, for the most part, implicitly accepts the plaintiffs’ definition of
discrimination by dedicating most of their report to trying to make evidence of unequal
conditional statistical parity go away—at least with respect to comparing Asian and white
applicants—basically by adding more conditions (more Xs) into their model.”! First, they argue
that, “it is difficult to quantify and include in a statistical model many of the non-academic and
contextual factors that Harvard’s admissions process values.””” Second, they argue that if we
could observe and quantify all of qualitative | factors about applicants, then evidence of unequal
conditional statistical parity would go away.” As will be explained below, my beef is not with
the methods used to substantiate whether conditional statistical parity is violated with respect to
particular racial groups. My beef is with using that as the definition of what constitutes denial of
equal protection.

So what’s wrong with conditional statistical parity?

I want to focus on two things that are wrong with adopting something like conditional statistical
parity to define denial of equal protection on the basis of race in admissions. First, it means one
has foreclosed Reading Two because the principle demands the same relation of equality no
matter what relations of inequality constitute the groups in question. Second, it would not only
be inconsistent with the Supreme Court’s line of cases allowing universities to value racial
diversity, it would also be inconsistent with the entire logic of the graded scrutiny scale in equal
protection doctrine. The second point is just another way of saying that the entire moral reason
we have to care so much about establishing some to-be-specified relation of equality between
these groups (i.e. people grouped by the concept of ‘race’) is that they have in the past and
continue to sit in some relation of inequality to each other.

Conditional statistical parity will be violated between any two groups where one has a lower
average credential rakings than the other, and Harvard seeks to increase admissions of the
lower-mean group beyond what would be produced by simply admitting on the basis of those
credentials alone.

 

2! See generally Report of David Card, Ph.D. at 25-45 Students for Fair Admissions, Inc. v. Harvard, No. 14-cv-
14176-ADB (D. Mass. June 15, 2018) [hereinafter Harvard Expert Report]. For a clear statement of this principle,
see id. at 39. Many of the “contextual factors” that Harvard’s expert adds to his model to make evidence of unequal
conditional statistical parity go away are things that are partially constitutive of racial categories, things such as “the
quality of the applicant’s high school, the socioeconomic characteristics of the applicant’s high school and
neighborhood, and the applicant’s family background.” Jd. at 33; see also Rebuttal Report of David Card, Ph.D. at
15-17, Students for Fair Admissions, Inc. v. Harvard, No. 14-cv-14176-ADB (D. Mass. June 15, 2018) [hereinafter
. Harvard Rebuttal Report]. As the plaintiffs point out, defendants do not claim that there is conditional statistical
parity when comparing Asian and Black or Hispanic applicants. Instead, the defendants argue that race only has an
“effect” for those who already have a high probability of admission, Harvard Expert Report, supra at 81, 84, and
that “race is less important than unmeasured, individualized factors,” id. at 85.

?2 Harvard Expert Report, supra note ## at 32, para 65.

3 Harvard Expert Report, supra note ## at 32 (“[T]here may well also be racial differences in the many other non-
academic factors (like the personal essay) that are not observable in the database and that are important to the
admissions process given the large pool of applicants with extraordinary academic achievement.”). Harvard’s
approach to making the racial differentials go away is similar for personal ratings, largely arguing that, first, alumni
ratings are not based on the full record that Harvard admission staff personal and ratings are based on, and second
that the plaintiffs models are “quite low in predictive accuracy and do not reliably control for the many hard-te-
measure factors that are likely very important to the determination of the ratings.” Ja. at 74.
Case 1:14-cv-14176-ADB Document 671 Filed 08/22/19 Page 10 of 17

First, the plaintiffs’ proposed content for the Equal Protection Clause gives us no way to
normatively differentiate between the following statistical facts (taken from Table 2): Within the
top academic decile of applicants, (1) Harvard staff awards Black applicants the top two personal
ratings 112% more often than Asian applicants; (2) Harvard staff awards Black applicants the top
two personal ratings 59% more often than white applicants; (3) Harvard staff awards white
applicants the top two personal ratings 33% more often than Asian applicants. Reading Two
(preserving affirmative action for some groups) is foreclosed if equal protection of the law is
violated whenever the relation of conditional statistical parity is violated between people grouped
by race. That is, there is no logical way for a court to find (3) to be evidence of discrimination
against Asian applicants in favor of white applicants, while at the same time declining to find (1)
and (2) evidence of discrimination against Asian applicants in favor of Black and Hispanic
applicants, and thereby preserving affirmative action for the latter groups.

Second, if equal protection in higher education admissions is defined by the relation of
conditional statistical parity, then all sorts of groups are being denied equal protection by
Harvard, such as groupings based on “disadvantage” versus “not disadvantaged” background, or
coming from an under-served, non-elite, or low-income geographic region versus coming from a
well-resourced, elite, rich geographic region. Why? Because those groupings are characterized
by the same statistical differentials as racial groupings: they apply to Harvard at different rates
with different average academic and other valued credentials.

Consider the groupings based on “disadvantage” versus “not disadvantaged” background, which
according to the plaintiffs is a designation assigned by the admissions staff “if the reader believes
the applicant is from a very modest economic background.” The plaintiffs report that 12.87%
of the applicants in their “preferred dataset” are classified as disadvantaged by Harvard
admissions staff.”° For purposes of illustrating the point, assume 129 of the 2,000 entering
freshman would be “disadvantaged,” or roughly 6.4%. Admitting strictly on the basis of being in
the top academic decile would produce a pattern of admissions with respect to the
“disadvantaged” grouping. That pattern is simply a feature of the conditional distribution of
“disadvantaged” within the top decile, which is a fancy way of saying that a higher proportion of
candidates in the top academic decile are “not disadvantaged.”

Table 2
Applicant pool of 20,000
All Applicants - # Total #: %
Academic Not disadvantaged Disadvantage Total Not disadvantaged Disadvantage
Top decile* 1,871 129 2,000 93.57% 6.44%
Bottom 9 15,555 2,445 18,000 0 0
Total 17,426 2,574 20,000

 

4 Plaintiff Expert Report, supra note ## at 3 n.3.
?5 Table A.7 reports the percent of applicants designated as “disadvantaged.” Plaintiff Expert Report, supra note ##
at 93. The publicly available portions of the expert reports do not report cross-tabulations of disadvantage and
academic rankings, so the stylized example below was constructed assuming that a higher percentage of applicants
categorized as “not disadvantaged” were in the top academic decile (roughly 10%), compared to the percentage of
applicants categorized as “disadvantaged” (roughly 5%).
Case 1:14-cv-14176-ADB Document 671 Filed 08/22/19 Page 11 of 17

If Harvard believes that its educational mission can’t be served when only 6.4% of the entering
class come from “disadvantaged” economic backgrounds and if they accordingly purposefully
increase the number of “disadvantaged” admits—which is what it means to be free to value
socioeconomic diversity—they will have to draw from the lower 9 academic deciles in order to
admit those extra “disadvantaged” applicants. How many? Who knows, That is a subject to
debate. But certain mathematical facts are just going to be true if they increase the number by
even one. Namely, the relation of conditional statistical parity will be violated: P(A=1|X=high
academic, G= Not disadvantaged) < P(A=1|X=high academic, G=Disadvantaged), and
P(A=1|X=low academic, G= Not disadvantaged) < P(A=1|X=low academic, G=Disadvantaged).
It is a feature of applicant distribution that there are more “not disadvantaged” applicants than
“disadvantaged” (by a factor of almost 7 to 1), and within the top academic decile there are
significantly more “not disadvantaged” versus low “disadvantaged” (by a factor of roughly 15 to
1). This does not tell us which of the candidates in the underrepresented group will be admitted,
but the group-based conditional probabilities will necessarily be uneven when the group-based
conditional distributions of the other valued factors are different.

One might look at this and say: “Well, these tradeoffs are contingent on the relative proportions
of each group that are in the subgroup (e.g., the respective proportions of “disadvantaged” vs.
“not disadvantaged” applicants within the top academic decile). If you changed those, then you
would not face that tradeoff.” Yes, that is true. And that is why one needs a theory of the relevant
form of groupness before one can propose a substantive principle of equality with respect to that
form of groupness.

By examining what the groupness of “disadvantaged” is, we see that some tradeoff between
admitting on the basis of academic ratings and representativeness of “disadvantage” in
admissions is unavoidable. To be in the category “disadvantaged” is to be ranked with respect to
things like household financial resources, social prestige of parents’ or head of households’
occupations where children are reared, cultural opportunities, access to elite networks, etc. Those
classified in the group “disadvantaged” have less of those things than those classified in the “not
disadvantaged” by definition. Therefore, the fact that applicants designated “not disadvantaged”
have a higher proportion of persons that score in the top academic decile compared to those
designated “disadvantaged” is not a random statistical correlation. Having access to high quality
schools, private tutors, adults (parents or paid childcare workers) who have the time and
resources to monitor and promote the child’s academic success, and cultural capital interpreted
as intellectual potential is constitutive of what-it-is to be in the category “not disadvantaged.”
There might be some things that are randomly correlated (i.e. without a social mechanism to
explain it) or not correlated at all with the category—consumption of mayonnaise, thinking
Ariana Grande’s new album is good (it’s not), addresses that start with a prime number—but
scoring well on academic measurements is not one of them.”° This has nothing to do with the

 

6 In fact, if the correlation between the status “disadvantaged” and academic rankings were merely random (like the
one we may find between mayo consumption and academic rankings), it would mean there are no existing social
mechanisms to justify accepting some trade off between admitting strictly on the basis of academic ranking and
representativeness of persons designated “disadvantaged.”

10
Case 1:14-cv-14176-ADB Document 671 Filed 08/22/19 Page 12 of 17

inherent potential of persons grouped in “disadvantaged,” it is a reflection of the social
mechanisms that constitute what socioeconomic stratification is.”

The same is true for race. By examining what the groupness of “race” is, one sees that it does not
group merely on the basis of obvious natural biological or genetic facts. Rather, it groups on the
basis of social and economic differentiation that has made certain biological and genetic facts
emerge as salient social designations. This take on what-it-is to have racial categories is often
referred to as the “social constructivist” view, which holds that bodily markers of race currently
have social meanings only by virtue of the specific social, political, cultural, legal, economic, etc.
arrangements in this particular society. Here in the United States, the history of racial group
formation in is a history of inequality, subjugation, exclusion, and in many cases horrific
exploitation. The category of “white,” for example, has been forged by enslaving, excluding, or
legally limiting the life chances of persons defined in contradistinction to “whiteness” with
practices from chattel slavery, naturalization law limiting citizenship to “free white person of
good character,” the Chinese Exclusion Act, to violent subjugation of Mexican, Central and
South American migrants.”® There is nothing inherent to the groups that we know of as ‘races’
that created these relations of inequality; these practices were historical contingencies. But they
are the historical contingencies that in fact unfolded.

Those historical facts explain the contemporary relations of inequality that currently constitute
racial groupings.” ” Persistent relations of inequality are reflected in countless social science
studies of racial disparities—from prenatal care to end of life palliative care, and including
disparities in primary and secondary academic measures.*” As shown in Table 1, there are fewer
African American and Hispanic applicants relative to white and Asian applicants, and a much
smaller proportion of the former are in the top academic decile relative to the latter. One reason

 

*? This logic is reflected in the College Board’s decision to include an “adversity score” for college admissions
officers including factors such as, “including the relative quality of the student’s high school and the crime rate and
poverty level of the student’s neighborhood.” Anemona Hartocollis, SAT’s New ‘Adversity Score’ Will Take
Students’ Hardships Into Account, THE NEW YORK TIMES, May 16, 2019,

https: /iwww.nytimes.com/2019/05/16/us/sat-score.html (last visited Jun 14, 2019)

8 Kitty Calavita, The Paradoxes of Race, Class, Identity, and “Passing”: Enforcing the Chinese Exclusion Acts,
1882-1910, 25 LAW & SOCIAL INQUIRY 1-40 (2000); MATTHEW FRYE JACOBSON, WHITENESS OF A DIFFERENT
COLOR (Harvard University Press) (1999); IAN HANEY LOPEZ, WHITE BY LAW: THE LEGAL CONSTRUCTION OF RACE
(NYU Press) (2006).

”° This is why Justice O’Connor’s optimistic sunsetting of the use of race-conscious admissions policies in Grutter
seemed so out of touch with the actual reality of persistent and entrenched racial equality. Grutter v. Bollinger, 539
U.S. 306, 341-42 (2003). “[W]e are nowhere close to the kind of sustained improvement in opportunities for people
of color that would justify” Elise C. Boddie, The Future of Affirmative Action, 130 Harv. L. Rev. F. 38, 43 (2016).
The Court’s own limits on policies explicitly dedicated to achieving racial equality are one of the main impediments
to achieving that world. See, e.g. Kimberly Jenkins Robinson, Fisher's Cautionary Tale and the Urgent Need for
Equal Access to an Excellent Education, 130 Harv. L. Rev. 185, 188 (2016).

3° Alexander K. Smith et al., Racial and Ethnic Differences in End-of-Life Care in Fee-for-Service Medicare
Beneficiaries with Advanced Cancer, 57 JOURNAL OF THE AMERICAN GERIATRICS SOCIETY 153-158 (2009); Melissa
A. LoPresti et al., End-of-Life Care for People With Cancer From Ethnic Minority Groups: A Systematic Review, 33
AMERICAN JOURNAL OF HOSPICE AND PALLIATIVE MEDICINE® 291-305 (2016); William A. Grobman et al., Racial
and ethnic disparities in maternal morbidity and obstetric care, 125 OBSTETRICS AND GYNECOLOGY 1460-1467
(2015); Linda Villarosa, Why America’s Black Mothers and Babies Are in a Life-or-Death Crisis, THE NEW YORK
TIMES, Apr. 11, 2018, https:/Avww.nytimes.com/2018/04/1 1/magazine/black-mothers-babies-death-maternal-
mortality.html (last visited Jul 10, 2019); KATHERINE MAGNUSON & JANE WALDFOGEL, STEADY GAINS AND
STALLED PROGRESS: INEQUALITY AND THE BLACK-WHITE TEST SCORE GaP (Russell Sage Foundation) (2008)

11
Case 1:14-cv-14176-ADB Document 671 Filed 08/22/19 Page 13 of 17

for that is because race and ethnicity groupings are highly correlated with “disadvantaged” status.
According to the plaintiff's expert report, about 6% of the white applicants are categorized as
“disadvantaged,” compared to 11% of the Asian applicants, almost 30% of the African American
applicants, and 25% of the Hispanic applicants. Said in the language of constructivism: to be in a
designated racial category in America is not merely to have some set of physical features or
genetic markers. It also includes standing in a particular probabilistic relation to academic
achievement by virtue of certain social, cultural, or economic arrangements.*! The strong
correlation between “disadvantaged” status and African American and Hispanic designation is
not a random surprising co-occurrence. For a constructivist, the racial patterns in academic
ranking do not reflect anything about biological or genetic facts, much less inherent capacity for
academic excellence. They reflect the very social facts that make racial groupings what they are
in the United States.

Therefore, if race is a category made possible by, among other things, social and economic
stratification, then there is no good normative reason to adopt conditional statistical parity as the
principle of what equal protection demands for these groups in this domain.”

This brings me to the second reason to reject conditional statistical parity to define denial of
equal protection on the basis of race in admissions: it is irreconcilable with the doctrine of strict
scrutiny for racial classifications and the Supreme Court’s tolerance of a university’s prerogative
to pursue “the educational benefits that flow from student body diversity.”*?

Conditional statistical parity can’t be reconciled with the doctrine of strict scrutiny and the
freedom to value racial diversity

It’s hard to fight with the mathematical fact that conditional statistical parity will be violated
between any two groups whenever one group has a lower average ranking than the other on
valued credentials (the Xs), and Harvard seeks to increase admissions of the former beyond what
would be produced by simply admitting on the basis of those credentials. But race is a special
form of groupness under the Equal Protection Clause. The Supreme Court has interpreted the
Equal Protection Clause to mean that, the “government may treat people differently because of
their race only for the most compelling reasons.’** So it’s one thing if conditional statistical
parity is violated between the groups “rural Kentucky applicants” and “Upper East Side
Manhattan applicants” or “disadvantaged applicants” and “not disadvantaged applicants”

 

3! As the entire field of “neighborhood effects” has shown, individual-level disadvantage designations fail to capture
the true social meaning of concentrated, intergenerational disadvantage especially for African Americans. See, e.g.
PATRICK SHARKEY, STUCK IN PLACE: URBAN NEIGHBORHOODS AND THE END OF PROGRESS TOWARD RACIAL
EQUALITY (University of Chicago Press) (2013); ROBERT J. SAMPSON, GREAT AMERICAN CITY: CHICAGO AND THE
ENDURING NEIGHBORHOOD EFFECT (University Of Chicago Press) (2012).

*2 Few constructivists would hold that racial categories exists only by virtue of economic inequality, as opposed to
existing also by virtue of cultural practices including how symbolic practices construct designations as having social
value and meanings.

33 Grutter v. Bollinger, 539 U.S. 306, 330 (2003). I say “tolerance” because recognition of this value as a compelling
state interest has been narrowly eked out over the years. See, e.g. Fisher v. Univ. of Texas at Austin, 570 U.S. 297,
310 (2013) (holding that “the decision to pursue the educational benefits that flow from student body diversity,’ that
the University deems integral to its mission is, in substantial measure, an academic judgment to which some, but not
complete, judicial deference is proper...”) (internal citations omitted),

4 Adarand Constructors, Inc. v, Pena, 515 U.S. 200, 227 (1995).

12
Case 1:14-cv-14176-ADB Document 671 Filed 08/22/19 Page 14 of 17

because those groupings are only subject to rational basis review. It’s another thing when it’s
violated between racial groups because the Supreme Court has held that, “all racial
classifications are categorically prohibited unless they are “‘necessary to further a compelling
governmental interest’” and “narrowly tailored to that end.°*®

But SFFA can’t have it both ways. Equal protection doctrine starts from the premise that the
state can use all sorts of groupings and classifications—such as on the basis of cognitive or
mental disability** or number of years operating a food pushcart in the French Quarter of New
Orleans.*’ Although the “wholly arbitrary act” can feasibly be struck down under rational basis
review,”® the deference expressed by that doctrine presumes that classifications as such are not
problematic and, accordingly, not properly policed by the federal judiciary for rationality or
random meanness. If racial groups only reflected groupings on the basis of physical features
presumed to have some link to ancestral geographic origin or common genetic structure, then
there would be no reason to subject this grouping to strict scrutiny as opposed to rational basis
review. And if what’s wrong with the state using a particular form of grouping is merely that a
state actor (or private actor with state funding) is being irrational or even mean by differentiating
between people so grouped, then why care more when the grouping is race than years of owning
a pushcart?

The graded scrutiny scale in equal protection doctrine tracks social categories where our moral
reasons for being extra concerned about state action have everything to do with the social history
and current social facts that make those groupings what-they-are, namely a grouping of past and
current stratification, oppression, and inequality. Only when the groupness has a certain quality
do we think there is good reason to overcome other reasons to defer to legislative prerogatives
and federalism.*

SFFA wants to have it both ways. They rely on the doctrine of strict scrutiny to get mad
discovery from Harvard about its admissions practices because it uses the racial status of
applicants to make admissions decisions and to demand narrow tailoring of the use of racial
classifications. But they then want to ignore the moral reasons why the doctrine exists for the

 

°° Fisher v. Univ. of Texas at Austin (Fisher I), 570 U.S. 297, 316 (2013) (J. Scalia concurring).

*§ Holding that, because “[t]he general rule is that legislation is presumed to be valid and will be sustained if the
classification drawn by the statute is rationally related to a legitimate state interest,” the Court of Appeals “erred in
holding mental retardation (sic) a quasi-suspect classification calling for a more exacting standard of judicial review
than is normally accorded economic and social legislation. City of Cleburne, Tex. v. Cleburne Living Ctr., 473 U.S.
432, 440, 42 (1985).

3? Holding that the “grandfather provision” of a New Orleans statute banning pushcarts that have not been in
operation for more than 20 years from the historic French Quarter was not was a “totally arbitrary and irrational
method of achieving the city’s purpose,” which was “to preserve its distinctive charm, character, and economic
vitality,” notwithstanding the fact that the categorization differentially harmed pushcart operators on the basis of a
grouping that was not necessarily going to assure the preferred operators would respect the traditions or preserve the
distinctive historical character any more than the disfavored operators. City of New Orleans v. Dukes, 427 U.S. 297,
299 (1976).

38 The “the wholly arbitrary act, [] cannot stand consistently with the Fourteenth Amendment.” City of New Orleans,
427 US. at 304.

> “In short, the judiciary may not sit as a superlegislature to judge the wisdom or desirability of legislative policy
determinations made in areas that neither affect fundamental rights nor proceed along suspect lines.” City of New
Orleans, 427 U.S. at 303.

13
Case 1:14-cv-14176-ADB Document 671 Filed 08/22/19 Page 15 of 17

classification of race but not years of pushcart ownership when debating which substantive
principle should give content to equal protection between groups classified in this domain (i.e.
what purposes are legitimate and which means are sufficiently narrowly tailored in the right way).
My argument is simply that one needs to take account of what the relevant form of groupness is
when making arguments about what the correct relation of equality ought to be for those
particular groups.

Adopting my argument does not dictate the content of what equal protection demands in college
admissions. But it does, as the class example above, mean that we can’t have the debate about
what criteria are fair vis-a-vis different groups or what adequately narrow tailoring ought to look
like by assuming away the current social facts that constitute the groups about which a party is
charging discrimination. Just as one can’t debate what selection criteria would be fair vis-a-vis
the groups “disadvantaged” and “not disadvantaged” by assuming equal average resources
between members of different groups, one can’t debate what selection criteria would be fair vis-
a-vis groups designated as “races” by assuming equal social and economic resources because the
latter, like the former, is a social classification system partially constituted by some form of
stratification.

There was a glimmer of recognition of this fact in Fisher I, where the Court held that “a
university may institute a race-conscious admissions program as a means of obtaining ‘the
educational benefits that flow from student body diversity.’”“° If Harvard believes that it can’t
reap “the educational benefits that flow from a diverse student body,”"! by relying on just
academic credentials to produce a freshman class that consists of .075% Black and 2.7%
Hispanic students, then the only candidates that can “diversify” the freshman class along racial
lines are the ones classified in the underrepresented groups under a scheme valuing only
academic credentials in the example above (or whatever other valued credentials are unequal by
racial groupings). As shown in Table 1, any steps taken towards that end—even as small as
admitting one additional black or Hispanic student—will violate conditional statistical parity.

What’s more, the only facts that the Court has recognized as justifying the continued use of “race
conscious” admissions plans are the facts that place people classified into different racial groups
in social circumstances that cause the unequal distribution of other valued credentials. Fisher IJ
put universities on notice that they, “must continue to use [admissions] data to scrutinize the
fairness of its admissions program; to assess whether changing demographics have undermined
the need for a race-conscious policy.’“” Meaning, the social inequality that produces the unequal
distribution by race within the top academic decile that the plaintiffs’ rely on to prove
conditional statistical parity in probability of admissions by racial groups is violated, are the very
same social inequalities that justify the continued use of race to produce racial diversity.”

 

*° Fisher v. Univ. of Texas at Austin (Fisher II), 136 S. Ct. 2198, 2210 (2016) (internal citations omitted).

“| Fisher I, 570 U.S. at 297.

“2 Fisher II, 136 S. Ct. at 2214-15.

“3 “Postsecondary institutions consider the race of applicants in substantial part because of the racial achievement
gap between applicants on standardized test scores and the systemic disparities within elementary and secondary

education that cause these gaps.” Kimberly Jenkins Robinson, Fisher's Cautionary Tale and the Urgent Need for
Equal Access to an Excellent Education, 130 Harv. L. Rev. 185, 187 (2016).

14
Case 1:14-cv-14176-ADB Document 671 Filed 08/22/19 Page 16 of 17

The mathematical upshot of pursuing racial diversity given the distribution of the academic
credentials by group is similar for the personal and overall ratings as it was for the probability of
admission. Admissions officers may indeed harbor and reply on stereotypes about Asian
applicants. But in terms of what underlying processes are consistent with the statistical evidence,
if one group makes out a very high proportion of the top ranking along one dimension—namely
academic ratings—and if ordinal ranking on the other rankings is done to narrow the class of
eligible candidates in order to award a scarce resource (admission), those rankings must
necessarily reflect other diversity criteria the institution purports to value including race. That is,
one would expect that some of the other metrics used to quantify the value that “personal”
dimensions would add to Harvard’s diversity goal to be positively correlated with membership in
the groups that would be underrepresented if Harvard just relied on academic metrics.” In fact,
one might even see the personally demeaning character of having to value racial diversity
through assignment of some amorphous thing called “personal rating” the upshot of the Supreme
Court’s disjointed doctrine in the area of affirmative action that disallows universities from
pursuing a “quota or a goal,”*° in racial composition, or engaging in “racial balancing,””° but
does allows for consideration of race as “but a ‘factor of a factor of a factor’ in the holistic-
review calculus.” As foreshadowed by the dissenting Justices in Gratz, the Court’s prior
decisions demand admissions procedures that necessarily suffer from the “disadvantage of
deliberate obfuscation.” In this case, there is a dignitary distortion to applicants on the basis of
race when the only way to pursue the laudable and constitutional goal of diversity involves
devaluing other applicants on the basis of an assessment of unnamed “personal” traits.”

Which leads to a final question: Is there no way Harvard can achieve racial diversity using race-
neutral means? By posing the question that way I hope to expose the absurdity of the proposal.°°
There is no “race-neutral” means of achieving the end of racial diversity. For the life of me, I
have never understood what courts could possibly mean by the designation of certain factors as
“race neutral” in the context of exploring mechanisms distinct from knowing and using the racial
status of applicants in admissions for the purposes of achieving racial diversity. If the factor is
not correlated with race and there is no social mechanism connecting race and the factor, then it
will not, by definition, serve any function whatsoever towards the goal of achieving racial
diversity. If the factor is correlated with race and if there is a social mechanism that produces that
correlation (as opposed to it being a random statistical fluke), then I can’t think of any sensible
definition by which it can be designated “race-neutral.” To insist on individualism,

 

“* This is conceptually distinct from the argument that Harvard’s expert emphasizes, which is that the administrative
data is an imperfect quantification of an irreducible array of qualitative differences between candidates and,
therefore, the most important differences are not observable.

> Regents of Univ. of California v. Bakke, 438 U.S. 265, 289 (1978).

“© Grutter v. Bollinger, 539 U.S. 306, 330 (2003).

“” Fisher II, 136 S. Ct. at 2207.

8 Gratz v. Bollinger, 539 U.S. 244, 298, 123 S. Ct. 2411, 2442 (2003) (JJ. Stevens and Souter dissenting).

*° “If honesty is the best policy, surely Michigan's accurately described, fully disclosed College affirmative action
program is preferable to achieving similar numbers through winks, nods, and disguises.” Gratz, 539 U.S. at 305 (JJ.
Ginsberg and Souter dissenting).

°° Gratz, 539 U.S. at 298 (JJ. Stevens and Souter dissenting) (“The ‘percentage plans’ are just as race conscious as
the point scheme (and fairly so), but they get their racially diverse results without saying directly what they are
doing or why they are doing it.”); Fisher v. Univ. of Texas at Austin, 570 U.S. 297, 335 (2013) (J. Ginsberg
dissenting) (“only an ostrich could regard the supposedly neutral alternatives as race unconscious...Texas’
percentage plan was adopted with racially segregated neighborhoods and schools front and center stage.).

15
Case 1:14-cv-14176-ADB Document 671 Filed 08/22/19 Page 17 of 17

colorblindness, race neutrality, and the like in the face of a charge of racial injustice is
nonresponsive. It can mean one of two things: either the speaker does not understand what the
form of groupness called “race” references in our society; or the speaker understands, and
nevertheless thinks zero weight should be given to that form of groupness in moral and political
affairs. The only way to argue about what racial equality or nondiscrimination requires is to first
inquire into how that form of social groupness is currently constituted, and then to debate, given
those facts, what is fair and just in a specific domain.

16
